 

 

 

 

 

USDC SDNY

DOCUMENT

ELECTRONICALLY FILED |
UNITED STATES DISTRICT COURT BOC gy. |
SOUTHERN DISTRICT OF NEW YORK |LPATE FILED: Noy Tan |

 

SPRINKLE OF JESUS, CORP.,

Plaintiff,

ORDER

-against-
19 Civ. 5183 (GBD)
KTIEARA SIMMONS,

Defendant.
GEORGE B. DANIELS, United States District Judge:
For the reasons stated on the record during oral argument on Defendant’s motion to dismiss
on October 9, 2019, this action is DISMISSED without prejudice. The Clerk of Court is directed
to close the motion, (ECF Nos. 12, 15), accordingly.

Dated: New York, New York

November 18, 2019
SO ORDERED.

B Doras

O B. DANIELS
nited States District Judge

 

 
